Citation Nr: 0806842	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-30 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for mixed obstructive sleep 
apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel



INTRODUCTION

The veteran had active service from October 1964 to September 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In December 2006, the veteran testified at a hearing before a 
Decision Review Officer of the RO.  He also testified at a 
Central Office hearing before the undersigned Veterans Law 
Judge in January 2008.  Transcripts of these hearings are 
associated with the claims folder.  At the hearing, the 
veteran submitted additional evidence accompanied by a waiver 
of his right to have this evidence initially considered by 
the RO.  


FINDING OF FACT

The veteran's currently diagnosed mixed obstructive sleep 
apnea is not etiologically related to symptoms clinically 
attributed to rhinitis during service.  


CONCLUSION OF LAW

Mixed obstructive sleep apnea was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a February 2006 letter, prior to the initial 
adjudication of the claim, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of any further evidence that pertains to 
the claim.  In addition, in a March 2006 letter, the RO 
provided the veteran with notice of the information and 
evidence needed to establish a disability rating and 
effective date for the disability on appeal.  The claim was 
last readjudicated in March 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service treatment 
records, VA examination reports, and a lay statement. 

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence.  Moreover, as the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim, any question as to an appropriate disability 
rating and effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the veteran.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran contends that he is entitled to service 
connection for mixed obstructive sleep apnea.  According to 
testimony the veteran presented at the RO and Board hearings, 
he contends that the onset of his sleep apnea occurred during 
service at which time he developed breathing problems, but 
because of a language barrier he was not able to express all 
of his symptoms, which also included loud snoring and 
difficulty sleeping.  He maintains that he suffered the same 
symptoms during service that have been attributed to his 
currently diagnosed sleep apnea.  After careful consideration 
of all procurable and assembled data, the Board finds that 
service connection for this disability is not warranted.

The service medical records show that the veteran was 
referred to the Ears, Nose, and Throat clinic for a two-week 
history of breathing difficulties in June 1965.  The 
referring examiner noted that the nature of the veteran's 
complaints was vague in view of his lack of understanding of 
English, but the veteran related that he had considerable 
trouble breathing at night due to nasal congestion and 
blockage.  The veteran reportedly indicated that he had been 
treated with decongestants and nose drops with no effect.  
The referring examiner reported that a physical examination 
revealed no true nasal septal deviation, but the nasal 
passage on the left side was quite swollen and blocked, and 
there were possibly polyps on the right side.  The consultant 
diagnosed acute vasomotor rhinitis that might be caused by 
excessive use of nose drops.  The veteran was seen on 
subsequent occasions in the clinic.  In July 1965, it was 
noted that the veteran felt much better.  In October 1965, it 
was noted that the veteran had no problems except when he was 
exposed to dust.  The veteran was next seen in August 1966 
for complaints of difficulty breathing and nasal stuffiness.  
After an examination, the service examiner noted an 
impression of acute rhinitis.  The September 1966 service 
separation examination report noted the veteran's diagnosis 
of allergic rhinitis.  On the separation Report of Medical 
History, the veteran's complaints included shortness of 
breath and frequent trouble sleeping.  

After service, the veteran underwent an Ears, Nose, and 
Throat VA examination in October 1967.  The veteran 
complained of difficulty breathing and nasal obstruction due 
to nasal polyps.  After an examination, the examiner 
diagnosed allergic rhinitis, with hypertrophy of both 
inferior turbinates.  The veteran was diagnosed with the same 
disorder at another Ears, Nose, and Throat VA examination 
conducted in October 1972.  The March 1999 VA examination 
report similarly noted a diagnosis of chronic allergic 
rhinitis.  

The first medical evidence of the claimed condition is in 
January 2000.  A polysomnography report noted that the 
veteran underwent a sleep study that revealed mild mixed 
obstructive sleep apnea.  In a March 2006 statement, L.M. 
recalled that the veteran had complained of breathing 
difficulties at night and fatigue during the day in service. 

The veteran underwent a VA respiratory examination in May 
2006.  Based on a review of the claims folder and examination 
of the veteran, the VA examiner diagnosed mild mixed 
obstructive sleep apnea.  The VA examiner opined that the 
veteran's breathing problems and sleep problems reported in 
service were more likely than not related to his service 
connected allergic rhinitis.  The VA examiner noted that it 
was very unlikely that the veteran's reported symptoms in 
service were related to mild obstructive sleep apnea, which 
was diagnosed 34 years after his discharge from service.  

The Board notes that while the veteran is currently diagnosed 
with mixed obstructive sleep apnea, in the medical opinion of 
the VA examiner, the veteran's sleep apnea is not 
etiologically related to his complained of symptoms 
clinically attributed to rhinitis during service.  There is 
no competent medical opinion to the contrary of the VA 
examiner's opinion.  The Board has considered the veteran's 
statements and L.M.'s statement, and recognizes the veteran's 
sincere belief in the merits of his claim, but where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the veteran is not a 
medical expert, his assertion that a relationship exists 
between his sleep apnea and his military service cannot 
constitute competent evidence of such a relationship.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for mixed obstructive sleep apnea is 
denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


